United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2612
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Gary Bernard Cain,                      *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: February 13, 2006
                                Filed: February 17, 2006
                                 ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Gary Bernard Cain pleaded guilty to three counts of bank robbery. At the plea
hearing, Cain agreed he was a career offender based on his criminal history, and his
resulting sentencing guidelines range was 168-210 months. After the district court
rejected his objections to the presentence report at sentencing, Cain agreed the 168-
210 range was correct. The district court* sentenced Cain at the bottom of the
advisory guidelines range to 168 months in prison and three years of supervised
release. Cain appeals arguing his post-Booker sentence is unreasonably long and the

      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
district court failed to cite sentencing factors contained in 18 U.S.C. § 3553(a). Cain
has not overcome the presumption that his sentence within the advisory guidelines
range is reasonable. See United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.
2005). The district court properly considered the guidelines range and applied the
other factors in § 3553(a), including the nature, seriousness, and circumstances of the
offense, Cain’s criminal history and characteristics, and the need to promote respect
for the law, provide just punishment, and deter criminal conduct. The district court
was not required to enumerate each factor listed in § 3553(a). United States v.
Lamoreaux, 422 F.3d 750, 756 (8th Cir. 2005). The court also stated reasons why the
factors supported a sentence of 168 months.

      Considering the record as a whole, we cannot say the district court imposed an
unreasonable sentence. Accordingly, we affirm.
                      ______________________________




                                         -2-